PER CURIAM.
The appellant challenges his habitual violent felony offender (HVFO) sentence, arguing that the written sentence does not conform to the oral pronouncement. The state correctly concedes error on this point. Although the trial court orally pronounced concurrent 10-year terms without eligibility for release for five years, the written HVFO order provides that appellant must serve 15 years without eligibility for release for 10 years. Where there is a discrepancy between the oral pronouncement and the written sentence, a remand is necessary to conform the written sentence to the oral pronouncement. Brown v. State, 605 So.2d 588 (Fla. 1st DCA 1992). Accordingly, the case is remanded to the trial court with instruc*262tions to conform the 'written sentence to the oral pronouncement.
ERVIN, MINER and BENTON, JJ., concur.